DETAILED ACTION

The amendment filed on 04/15/2022 have been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 21, line 8, the applicant recites “a radial support”. It is not clear if this radial support is different from the one recited in line 4. The Examiner will assume that the applicant is referring to the same support. Claims 22-29 are also rejected as being dependent on claim 21. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 11, 21, 23-24, and 28 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Anderson et al. (US 20180223598).

Regarding claim 1, Anderson discloses a system for providing support in a downhole motor, the system comprising: a stator housing (26) comprising an end (fig 11a); a stator contour (22) within the stator housing (fig 11a); a rotor (14) comprising a rotor end and lobes (30) configured to engage with the stator contour to eccentrically rotate the rotor (fig 11a); and a radial support (40, 100) extending from the stator contour toward the end of the stator housing (fig 11a), and positioned radially between the rotor end of the rotor and the stator housing to support the rotor and decrease an amount of eccentric rotation of the rotor (fig 11a, [0027]).


Regarding claim 3, Anderson further discloses that the radial support also supports a connection (32) of the rotor (fig 11a, [0027]).


Regarding claims 5 and 24, Anderson further discloses that the radial support comprises ribs (100) shaped to cause a radial flow of a fluid flowing through the stator housing to increase a rate of heat transfer between the radial support and the fluid (fig 11a, [0022]-[0023]).

Regarding claims 11 and 28, Anderson further discloses that a thickness of the stator contour is greater than a thickness of the radial support (fig 11a show 22 thicker than 40).

Regarding claim 4, Anderson further discloses that the radial support and the stator contour comprise the same material ([0021] discloses that 22 can be made of plastic, [0025] discloses that 40 can be made of plastic).


Regarding claim 21, Anderson discloses A method of drilling a borehole comprising: operating downhole motor (10) to rotate a drill bit (12) wherein the downhole motor ([0020]) comprises: a stator housing (26) comprising an end and a stator contour (22) within the stator housing (fig 11a), and radial support (40, 100) that extends axially from the stator contour within the stator housing (fig 11a); a rotor (14) comprising a rotor end and lobes (30) configured to engage with the stator contour to eccentrically rotate the rotor (fig 11a); and the radial support extending from the stator contour toward the end of the stator housing and positioned radially between the rotor end of the rotor and the stator housing (fig 11a); supporting the rotor with the radial support to decrease an amount of eccentric rotation of the rotor (fig 11a, [0027]); and drilling the borehole with the rotation of the drill bit ([0017]).

Regarding claim 23, Anderson further discloses supporting the rotor with the radial support further comprises supporting the rotor further toward a downhole end of the stator housing than the rotor ([0027], fig 11a).


Claims 1, 2, 9, 21-22, and 29 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Clouzeau et al. (US 20140170011).

Regarding claim 1, Clouzeau discloses a system for providing support in a downhole motor, the system comprising: a stator housing (12) comprising an end (fig 6); a stator contour (14) within the stator housing (fig 6); a rotor (2) comprising a rotor end and lobes configured to engage with the stator contour to eccentrically rotate the rotor (fig 3); and a radial support (16) extending from the stator contour toward the end of the stator housing, and positioned radially between the rotor end of the rotor and the stator housing to support the rotor and decrease an amount of eccentric rotation of the rotor (fig 6, [0038]-[0039]).

Regarding claims 2 and 22, Clouzeau further discloses that the radial support is integral to the stator contour ([0038]-[0039]).

Regarding claims 9 and 29, Clouzeau further discloses that the radial support comprises a core comprising a first material and a coating comprising a second material that is more resistant to wear than the first material ([0042] discloses that the surface of insert 16 can be coated using a different material to reduce friction and wear).

Regarding claim 21, Clouzeau discloses a method of drilling a borehole comprising: operating downhole motor to rotate a drill bit wherein the downhole motor comprises: a stator housing (12) comprising an end and a stator contour within the stator housing (fig 6), and radial support (16) that extends axially from the stator contour within the stator housing (fig 6); a rotor (2) comprising a rotor end and lobes configured to engage with the stator contour to eccentrically rotate the rotor (fig 3); and the radial support extending from the stator contour toward the end of the stator housing and positioned radially between the rotor end of the rotor and the stator housing (fig 3, fig 6); supporting the rotor with the radial support to decrease an amount of eccentric rotation of the rotor (fig 6, [0038]-[0039]).; and drilling the borehole with the rotation of the drill bit ([0002]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 8, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20180223598) as applied to claim 1 above, and further in view of Kruger et al. (US 5679894).

Regarding claims 6, 8, 25-26 Anderson is silent regarding the fact that the radial support comprises a sensor package positioned within the radial support, and the sensor package comprises a sensor configured to measure a physical property.
Kruger teaches a stator that comprises a sensor package (134a-c) positioned within the stator (col 8 lines 36-51, fig 2a), and the sensor package comprises a temperature sensor (134a-c, fig 2a) configured to measure a physical property (col 8 lines 36-51, fig 2a).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Anderson and Kruger before him or her, to modify the apparatus disclosed by Anderson to include the temperature sensor as taught by Kruger in order to monitor the temperature in the stator (col 8 lines 36-51). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20180223598) as applied to claim 1 above, and further in view of Snyder et al. (US 20100038142).

Regarding claim 10, Anderson is silent regarding the presence of a transmission and a rotor adapter coupled between the rotor end and the transmission.
Snyder teaches a transmission (76) and a rotor adapter (72) coupled between the rotor end (70) and the transmission (fig 2, [0032]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Anderson and Kruger before him or her, to modify the apparatus disclosed by Anderson to include the transmission as taught by Snyder in order to transfer rotational energy from the rotor to the bit.  

Allowable Subject Matter

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672             

05/3/2022